       Case 1:19-cv-05764-VEC-DCF Document 66 Filed 08/24/20 Page 1 of 2
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 08/24/2020

 ESLAM HASSAN,

                                   Plaintiff,
                                                                     19-CV-5764 (VEC)
                       -against-
                                                                           ORDER
 CAPTAIN AGARD, et al.,

                                   Defendants.

VALERIE CAPRONI, United States District Judge:

        WHEREAS this Court referred the case to Magistrate Judge Freeman on August 5, 2019,

Dkt. 12;

        WHEREAS Judge Freeman ordered Plaintiff to show cause no later than June 22, 2020,

why the Court should not dismiss this action without prejudice for failure to prosecute, Dkt. 62;

        WHEREAS Plaintiff has not responded to the Order to Show Cause, has continued to fail

to respond to defense counsel, and has otherwise failed to participate in this litigation for the last

five months;

        WHEREAS Judge Freeman issued a Report and Recommendation (“R&R”) on July 21,

2020, recommending that this action be dismissed without prejudice, Dkt. 65;

        WHEREAS Plaintiff has filed no objections to the R&R and a month has lapsed since

entry of the R&R;

        WHEREAS a district court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge,” 28 U.S.C. § 636(b)(1)(C);

        WHEREAS to accept those portions of the report to which no objection has been made,

“a district court need only satisfy itself that there is no clear error on the face of the record,” King

v. Greiner, No. 02-CV-5810, 2009 WL 2001439, at *4 (S.D.N.Y. July 8, 2009); and
       Case 1:19-cv-05764-VEC-DCF Document 66 Filed 08/24/20 Page 2 of 2




        WHEREAS this Court has reviewed the R&R for clear error and finds none;

        IT IS HEREBY ORDERED that this Court ADOPTS the R&R in its entirety. Because

the R&R gave the Parties adequate warning, see R&R at 2, Plaintiff’s failure to file objections to

the R&R precludes appellate review of this decision. See Caidor v. Onondaga Cty., 517 F.3d

601, 604 (2d Cir. 2008). Accordingly, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that

any appeal from this Order would not be taken in good faith, and, therefore, permission to

proceed in forma pauperis for purposes of appeal is denied.

        The Clerk of Court is directed to dismiss this case without prejudice and to close this case

on the Docket of the Court. The Clerk of Court is further directed to mail a copy of this order to

Plaintiff.

SO ORDERED.

 Dated: August 24, 2020
        New York, New York

                                                            VALERIE CAPRONI
                                                          United States District Judge




                                                 2
